Citation Nr: 1106948	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  07-18 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel








INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
August 1969 to June 1972.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in May 2006 of a Department of 
Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

A review of the record shows that in service in May 1972 the 
Veteran underwent a psychiatric consultation and the diagnosis 
was emotionally unstable personality.  An administrative 
discharge due to unsuitability secondary to personality disorder 
was recommended and in June 1972, the Veteran was 
administratively discharged from service.  

After service, private records show various psychiatric 
diagnoses.  In October 1999, history included posttraumatic 
stress disorder, depression, and anxiety.  In December 1999, 
history included anxiety since a vehicle accident in 1994, and 
the diagnoses were generalized anxiety disorder and depressive 
disorder.  In October 2000, the diagnosis was adjustment 
disorder.  In 2001 and in 2002, the diagnosis was depression.  

VA records beginning in 2002 show continued treatment for 
depression.  Records from 2005 to 2008 indicate a differential 
diagnosis of major depressive disorder, posttraumatic stress 
disorder, and a history of alcohol and drug abuse in remission.  

The Veteran was afforded a VA examination in March 2006, but the 
examiner did not have the Veteran's file to review, and the 
diagnosis was adjustment disorder with depressed mood and 
substance abuse secondary or related to nonservice-connected 
physical disabilities.  

As the record does not contain sufficient competent medical 
evidence to decide the claim, additional evidentiary development 
in the form of another VA examination is therefore needed.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA psychiatric 
examination to determine:

Whether it is more likely than not 
(probability greater than 50 percent), at 
least as likely as not (probability of 50 
percent), less likely than not (probability 
less than 50 percent), or an opinion is not 
possible without resort to speculation that:

Any currently diagnosed psychiatric 
disorder, other than a personality 
disorder, represents a correction of an 
error in the diagnosis of a personality 
disorder in service or the development of a 
new and separate disorder unrelated to 
service. 

In formulating the opinion, please consider 
the following:







There are no records of a pre-service 
psychiatric disorder.  The service 
treatment records show that the Veteran was 
evaluated as psychiatrically normal on the 
entrance examination in May 1969, but that 
he complained of nervousness in February 
1971 and was diagnosed with emotionally 
unstable personality in May 1972, after 
which he was discharged administratively in 
June 1972.  The post-service medical 
records document diagnosis and treatment of 
various mental disorders to include 
generalized anxiety disorder, depressive 
disorder, depression, beginning in 1999.  
On VA examination in March 2003, the 
Veteran was diagnosed with dysthymic 
disorder, and on VA examination in March 
2006, without the benefit of a review of 
the claims file, the examiner diagnosed 
adjustment disorder with depressed mood and 
substance abuse secondary or related to 
nonservice-connected physical disabilities.   

If however after a review of the record, an 
opinion is not possible without resort to 
speculation, the VA examiner is asked to 
clarify whether such an opinion cannot be 
determined because there are other possible 
etiologies with none more likely than not 
the cause of the current psychiatric 
disorder such that one could only speculate 
as to the cause of the current disorder and 
that an opinion is beyond what may be 
reasonably concluded based on the evidence 
of record and current medical knowledge.

The Veteran's file must be made available 
to the examiner for review.




2.  After the above development is 
completed, adjudicate the claim.  If the 
benefit remains denied, furnish the Veteran 
and his representative a supplemental 
statement of the case and return the case 
to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2010).


